ORDER

PER CURIAM.
Appellant Phyllis Byland, Records Officer for the Farmington Correctional Center, appeals from the trial court’s judgment sustaining Respondent Raul Mikulenka’s petition for writ of mandamus. The court ordered that the Department of Corrections grant Respondent jail time credit pursuant to § 558.031 RSMo 2000 for a period of approximately eleven months’ incarceration, from the date a capias warrant was issued against him by the Circuit Court of Camden County for probation violation to the date his probation was revoked, on his Camden County sentence.
*124We have reviewed the parties’ briefs and the record on appeal. No error or law appears and an opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).